I must dissent from the order which dismisses the petition for rehearing in this case. If it be conceded that this is a cause in equity — which is a doubtful proposition — the order correctly states the rule in such cases to be well settled that this Court will not disturb the findings of the Master concurred in by the Circuit Judge, unless such conclusions are against the clear preponderance of the evidence or without any supporting evidence; citing the case of Kaminski Hdw. Co. v. Bag Co., 150 S.C. 244,147 S.E., 874. To this case there might be added numerous others from this Court. Nor is there any dissent from the addendum to that rule to the effect that it is incumbent upon the appellant to convince this Court that the Circuit Judge was in error in the conclusions reached by him on the facts. *Page 80 
The Master heard and saw the witnesses; he was in by far the best position to analyze, weigh, and apply the evasive, shifting, and often contradictory testimony of the employees of the Easley Bank, upon which the order dismissing the petition for rehearing relies in reaching the conclusion that the appellants have sustained the burden of showing by theclear preponderance of the evidence that the concurrent findings of fact by the Master and the Circuit Judge are erroneous.
The vital issue made by the petition for rehearing is that the Court has ignored this matter in both the leading and dissenting opinions — and this is true, is undenied. I submit that petitioner has the right to be heard in analysis and dissection of the evidence, which the history of the case would show to be so uncertain as to cause great doubt and long delay and change of position in its determination by this Court.
I am strongly of the opinion that there should be a rehearing.